Cook, J.,
delivered the opinion of the court..
Appellant was convicted for the unlawful sale of intoxicating liquors. The prosecution was begun before the mayor of the city of Corinth, as ex officio justice of the peace, and from a conviction in that court an appeal was taken to the circuit court, which court also convicted appellant; wherefore this appeal.
The state relied on several sales to different persons. C. A. Deloach, one of the state’s witnesses, testified that he bought from appellant a pint of whisky. It is contended by appellant, and we think correctly, that this witness did not fix the venue of his purchase within the corporate limits of the city of Corinth.
Lula Murphy, another state’s witness, testified that she, too, bought a pint of whisky from appellant, and in this she was corroborated by Jack Murphy, her husband; but neither witness testified that this sale occurred prior to the date of the affidavit.

Reversed and remanded.